


110 HR 4151 IH: STEM Promotion Act of

U.S. House of Representatives
2007-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4151
		IN THE HOUSE OF REPRESENTATIVES
		
			November 9, 2007
			Mr. Reyes introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To expand the public awareness of science, technology,
		  engineering, and math and encourage Americans to study and enter those fields
		  as a matter of strategic importance for the United States.
	
	
		1.Short titleThis Act may be cited as the
			 STEM Promotion Act of
			 2007.
		2.FindingsThe Congress finds the following:
			(1)It is in the interest of the United States
			 to expand the pipeline of Americans pursuing education in the fields of
			 science, technology, engineering, or mathematics (in this Act referred to as a
			 STEM field) and entering professions in a STEM field so that the
			 country will achieve strategic goals in meeting workforce demands and in
			 promoting innovative behavior and economic competitiveness.
			(2)Increasing the
			 number of individuals from groups under-represented in the professions in the
			 STEM fields is essential to expanding the labor pipeline in order to meet
			 strategic national goals in meeting STEM field workforce needs, promoting
			 innovation, and promoting economic competitiveness.
			3.Promotion of
			 entry into STEM fields
			(a)Authority To
			 contract, subject to appropriationsFrom the sums appropriated under
			 subsection (g), the Secretary of Education
			 is authorized to enter into a contract with firms with demonstrated records of
			 success in advertising to implement a campaign to expand the population of
			 qualified individuals in STEM fields by encouraging young Americans to enter
			 those fields.
			(b)Design of
			 campaignSuch a campaign
			 shall be designed to enhance the image of education and professions in the STEM
			 fields and promote participation in the STEM fields and shall include—
				(1)monitoring trends
			 in youth attitudes toward pursuing education and professions in the STEM fields
			 and their propensity toward entering the STEM fields;
				(2)determining what
			 factors contribute to encouraging and discouraging Americans from pursuing
			 study in STEM fields and/or entering the STEM fields professionally;
				(3)determining what
			 specific factors limit the participation of groups currently underrepresented
			 in STEM fields, including Latinos, Native Americans, African-Americans, and
			 women; and
				(4)drawing from the
			 market research performed under this section and implementing an advertising
			 campaign to encourage young Americans to take up studies in STEM fields,
			 beginning at an early age.
				(c)Required
			 componentsSuch a campaign shall include components that focus
			 tailored messages on appropriate age groups, starting with elementary school
			 students.
			(d)PrioritySuch
			 a campaign shall hold as a high priority making specific appeals to Latinos,
			 Native Americans, African-Americans, and women, who are currently
			 under-represented in the STEM fields, in order to increase their numbers in the
			 STEM fields, and shall tailor recruitment efforts to each specific group.
			(e)Use of variety
			 of mediaSuch a campaign shall make use of a variety of media,
			 including television advertising, to reach its intended audience.
			(f)TeachingSuch a campaign shall include a narrowly
			 focused effort to attract current professionals in the STEM fields, through
			 advertising in mediums likely to reach that specific group, into teaching in a
			 STEM field in elementary and secondary school.
			(g)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section, such sums as are necessary.
			
